Citation Nr: 0511429	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-11 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected post-operative pericardiectomy.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1978.  

These claims are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the above claims.

In April 2004, the veteran presented oral testimony by 
videoconference before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service connected 
cardiovascular disabilities are more severe than currently 
evaluated.  

Upon review of the evidence, the Board finds that a remand is 
required in this case.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  

Potentially relevant records are not associated with the 
claims file.  At his April 2004 videoconference hearing, the 
veteran stated he has been treated by a private physician, 
Dr. Camille Wedlow, since August 2003 and indicated that this 
physician was associated with the Southwest Medical 
Association.  The representative stated at the hearing that 
records from Dr. Wedlow were already associated with the 
claims file and suggested that Dr. Wedlow's records were from 
the Summit Medical Group.  A review of all available claims 
files in this matter failed to turn up these records.  Thus 
the Board finds that these records have not been associated 
with the claims file.  

Furthermore at the April 2004 hearing, the veteran testified 
that he continued to receive treatment for his cardiovascular 
problems at the VA medical center (VAMC), as well as by 
private physicians and indicated that he would soon be 
returning for a follow up appointment and testing at the 
VAMC.  A review of the record reveals the most recent VA 
treatment records from Reno, Nevada are dated up to October 
2003.  

Additionally, a February 2004 VA examination appears to be 
inadequate and contains contradictory information.  
Specifically, in describing the echocardiography results, the 
examiner wrote the left ventricular ejection fraction was 59 
percent.  However, describing the adenosine stress test 
results, the examiner noted a left ventricular ejection 
fraction of 50 percent.  These different numbers must be 
reconciled upon remand.  Moreover, this examination failed to 
provide measurements or estimates as to the workload of 
metabolic equivalents (METS) that the veteran could withstand 
prior to developing cardiac symptomatology as contemplated by 
the rating schedule for evaluating the pericarditis.  See 
38 C.F.R. § 4.104, Diagnostic Code 7002.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).  

Accordingly, the claim is REMANDED for the following:

1.  The AMC should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Reno, Nevada for any 
treatment for his cardiovascular 
disabilities from October 2003 and 
thereafter.  The AMC should also obtain 
the private records from Dr. Camille 
Wedlow, dated since August 2003 and 
associate these with the claims file.  
Note that the veteran suggests that Dr. 
Wedlow is associated with the Southwest 
Medical Association, and the 
representative suggests that Dr. Wedlow's 
records are associated with the Summit 
Medical Group, so both these 
organizations may need to be contacted in 
order to obtain the records.  If the 
above-mentioned records are not 
available, that fact should be entered in 
the claims file.

2.  Thereafter, schedule the veteran for 
a VA cardiovascular examination to 
determine the nature and severity of any 
disability of the cardiovascular system, 
specifically to include hypertension and 
the post-operative pericardiectomy.  The 
examination should be conducted by the 
February 2004 examiner, if available or 
otherwise by an appropriate specialist.  
The claims file, copies of the criteria 
under 38 C.F.R. § 4.104, Diagnostic Codes 
7002 and 7101 and a copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  All 
findings and diagnoses should be reported 
in detail.  

The examiner is specifically asked to 1) 
report the veteran's current left 
ventricular ejection fraction; and reconcile 
the different findings regarding the 
ejection fraction shown in the previous 
examination of February 2004; 2) report the 
actual (or if not possible, the estimated) 
workload of METS that result in dyspnea, 
fatigue, angina, dizziness or syncope; and 
3) report the veteran's systolic and 
diastolic blood pressure readings.

All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached.  

3.  Thereafter, review the claims folder 
and ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




